1

2                                                               JS-6
3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   JESUS HERNANDEZ,                            )    Case No. CV 17-7613-JLS (JEM)
                                                 )
12                       Petitioner,             )
                                                 )    JUDGMENT
13                v.                             )
                                                 )
14   SCOTT FRAUENHEIM, Warden,                   )
                                                 )
15                       Respondent.             )
                                                 )
16

17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21
     DATED: March 7, 2019
22                                                        JOSEPHINE L. STATON
                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
